Relators were convicted on a charge of robbery and their punishment assessed at fifteen years confinement in the penitentiary. The trial judge entered an order fixing the amount of the appeal bonds at $10,000. In a habeas corpus hearing the amount was reduced to $7,500. Asserting that they are unable to make bond in the sum last mentioned, relators have appealed to this court.
While the ability to make bail is to be regarded in fixing the amount thereof, the statute provides that the bail shall be sufficiently high to give reasonable assurance that the undertaking will be complied with. Art. 281, C. C. P. It has been observed that in the present case the relators have been sentenced to confinement in the penitentiary for fifteen years. Under the circumstances, we are unable to reach the conclusion that the trial judge abused his discretion in reaching the conclusion that the circumstances of the case militated against the granting of bail in a sum less than $7,500.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 279